DETAILED ACTION
This Non-Final Office action is in response to the claims filed on 3/22/2018.
Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engwall et al. (US 2005/0230552).

As to claim 1 Engwall discloses an aircraft (abstract) with a fuselage that comprises at least one hollow beam element (10), wherein the at least one hollow beam element (10) accommodates at least one hollow duct element (12) that comprises a tubular duct element wall, wherein at least one protective spacer is arranged between the tubular duct element wall and the at least one hollow beam element such that free space is available between the tubular duct element wall and the at least one hollow beam element (shown in the attached modified figure below).

As to claim 2 Engwall discloses the aircraft according to claim 1, wherein the tubular duct element wall and the at least one protective spacer are integrally formed as a single piece (shown in the attached modified drawing below).


    PNG
    media_image1.png
    467
    811
    media_image1.png
    Greyscale


As to claim 6 Engwall discloses the aircraft according to claim 2, wherein the at least one hollow beam element (12) is a blow molded composite structure that is integrally formed as a single piece.

As to claim 7 Engwall discloses the aircraft according to claim 1, wherein the at least one protective spacer is attached to the tubular duct element wall (as shown above the corner is considered the spacer and it is attached to the tubular duct element (12)).

As to claim 15 Engwall discloses the aircraft according to claim 1, wherein the at least one hollow duct element is adapted for guiding ventilation air in the aircraft. (any open space is adapted to be a vent).

Allowable Subject Matter
Claim 3-5 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to frame spacing and venting is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747